DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2 and 8 are objected to because of the following informalities:  in claim 2, line 1, the phrase “a fluorinated a fluorinated” must be corrected to a fluorinated benzene. Claim 8, line 2 “a continuous processes” must be corrected to a continuous process.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1. In claims 1-10 using the phrase “comprising or consisting of” simultaneously render the claims indefinite because by limiting the claims to “comprising or consisting of”, concerning the dependent claims related to that subject matter may not further limiting the additional recitation.  Appropriate corrections are required. 
2. The parenthetic expression should be deleted in claims 1-10, because it is unclear whether the limitations placed in the parenthesis are part of the claimed invention.  
3. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection preferably equal to or more than 20%, and the claim also recites in particular very much more than 15% which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  The same corrections are required for claims 2-10.
4.  The term "high concentration" in claims 1-10 is a relative term which renders the claim indefinite.  The term "high concentration" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
5.  Regarding claim 5, the phrase "for example (e.g.)" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
6. Claim 10 is rejected under 35 U.S.C. 101 because claim 10 begins with a use, which is not directed to one of these categories: process, machine, manufacture or composition of matter.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Grakauskas (Journal of Organic Chemistry, vol. 35, No. 3 March 1970, 723-728) in view of Jahnisch et al (Journal of Fluorine Chemistry 105 (2000)117-128).
Applicants’ claimed invention is directed to a process for the manufacture of a fluorinated benzene by direct fluorination, wherein the process comprises the steps of: 5a) providing a liquid medium comprising benzene as starting compound; b) providing a fluorination gas comprising elemental fluorine (F2), wherein the fluorine is present in the fluorination gas more than 15 % by volume; c) providing a reactor or reactor system, resistant to elemental fluorine (F2) and hydrogen fluoride; d) passing the fluorination gas of b),in a reactor or reactor system of c), through 15the liquid medium of a) comprising benzene as starting compound, and thereby reacting the benzene starting compound with the elemental fluorine(F2) of the fluorination gas a) to substitute in the benzene at least one of the one or more hydrogen atoms for fluorine, and wherein the reaction is carried out at temperature of from about -30 0C to about +100 0C and a pressure of from about 1 bar absolute bar to 20about 10 bar absolute bar; e) withdrawing the fluorinated benzene formed in step d) from the reactor or reactor system of c); f) to obtain the fluorinated benzene wherein at least one of the one or more hydrogen atoms of the benzene starting compound is replaced by a fluorine atom; 25preferably to obtain monofluorobenzene.
	Grakauskas teaches a process for direct fluorination of benzene using fluorine gas comprising a solution of 75 gram of benzene in 1600 ml of acetonitrile was fluorinated at -350 C with 0.7 mole of fluorine.  The reaction mixture is diluted with 2500 ml of water, the organic phase is separated, washed with three 500 ml portion of water, dried over anhydrous sodium sulfate and filtered and filtrate was distilled to give 40 grams of colorless liquid.  See experimental section and pages 723-724.
	Grakauskas differ from the instant claims with respect to the reaction conditions such as, temperature, concentration and the type of the reactor system used in the fluorination process.  However, Jahnisch discloses a fluorination of toluene an aromatic compound similar to benzene using elemental fluorine in a microreactor.  See abstract.
Jahnisch in the experimental section discloses the molar ratio of fluorine to aromatic compound, volumetric flow rate, temperature and pressure. See Tables 1-5 and experimental section.
It would therefore have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to employ the teachings provided by Jahnisch in the process of Grakauskas to obtain mono-fluorinated benzene in reasonable yields.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643.  The examiner can normally be reached on M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAFAR F PARSA/Primary Examiner, Art Unit 1622